Faulconer, J.
Appellee has filed its motion to dismiss this appeal on the grounds that appellants have not filed their brief in compliance with Rule 2-15 of the Supreme Court of Indiana. Appellants have filed no opposition to said motion.
*268The appeal herein is from an award of the Industrial Board of Indiana.
Rule 2-15, Rules of the Supreme Court, 1967 revision, provides in pertinent part, that:
“The appellant shall have thirty (30) days after submission in which to file his brief, and if the brief is not filed within the time limited the clerk shall enter an order dismissing the appeal, unless a petition for extension of time is on file.”
Rule 2-16, Rules of the Supreme Court, 1967 revision, states, in part, the following:
“No extention of time will be granted on appeals from awards of the Industrial Board as to briefs.”
The appellants tendered their transcript and assignment of errors on April 26, 1968. The expiration date for the filing of appellants’ brief was therefore May 25, 1968. The record shows that the clerk of the Supreme and Appellate Court stamped appellants’ brief “Received” on May 31, 1968; thus the filing of said brief was five days late.
Therefore, since the appellants have failed to perfect the filing of their brief within the prescribed period of time in accordance with Rule 2-15 and Rule 2-16, supra, this appeal must be dismissed. DeBeck v. DeBeck (1966), 138 Ind. App. 418, 214 N. E. 2d 185, 186, 7 Ind. Dec. 637.
Appellee’s motion to dismiss is sustained and the clerk of this court is hereby ordered to dismiss the appeal.
Carson, C.J., Bierly, Cooper, Pfaff, Prime and Smith, JJ., concur.
Cook, P. J. not participating.
Note. — Reported in 239 N. E. 2d 612.